DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 24, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid and CHIP Updates

This Informational Bulletin provides information on two topics:
• State Health Official Letter: 2013 Children’s Core Set of Health Care Quality Measures
• Performance Indicators for Medicaid and CHIP Business Functions
State Health Official Letter: 2013 Children’s Core Set of Health Care Quality Measures
The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) requires the
Secretary of the Department of Health and Human Services to identify an initial core set of
recommended pediatric quality measures for voluntary use by State Medicaid and the Children’s
Health Insurance Programs (CHIP.)
Over the past two years, the Centers for Medicare & Medicaid Services (CMS) has worked
closely with states to support the voluntary collection of the initial core set of health care quality
measures (Initial Children’s Core Set) for children in Medicaid and CHIP.
Today CMS released a letter to State Health Officials that provides an overview of the steps
undertaken to improve the Initial Core Set of Children’s Health Care Quality Measures for
Medicaid and CHIP; identifies changes to the measure set; and presents the timing for the
implementation of the changes.
For additional information, please access the letter at http://www.medicaid.gov/Federal-PolicyGuidance/Federal-Policy-Guidance.html.

Performance Indicators for Medicaid and CHIP Business Functions
The Affordable Care expands access to health insurance coverage through improvements to
Medicaid and CHIP and the establishment of Affordable Insurance Exchanges (“Exchanges.”) It
assures coordination between Medicaid, CHIP, and the Exchange so individuals are enrolled in
the appropriate insurance affordability program and can retain coverage over time even as their
circumstances change.
The Centers for Medicare & Medicaid Services (CMS) is working with states to ensure that
Medicaid and CHIP support modern approaches to business processes and standards of

CMCS Informational Bulletin – Page 2

performance management as are found in the private sector and high-performing public
programs. To that end, we are seeking public input to aid in the development of an initial set of
business process indicators for all Medicaid and CHIP programs.
CMS indicated in two final rules that it would begin to collect business process performance
indicators for all Medicaid and CHIP programs in association with the development of new
information technology systems: “Federal Funding for Medicaid Eligibility Determination and
Enrollment Activities” (75 FR 21950) and “Eligibility Changes under the Affordable Care Act of
2010” (77 FR 17144.) We intend to begin collecting and reporting on indicators in two primary
domains: individual (applicant and beneficiary) experience with eligibility and enrollment; and
provider experience with enrollment and claims payment. We intend to begin by generating
baseline data and in subsequent years, as we progress in the development and testing of
indicators, CMS and states will work together, with input from other stakeholders, to develop
benchmarks and targets for performance improvement.
For more information about the business process performance indicators and the public input we
are seeking, please see the request for information online at http://www.medicaid.gov/MedicaidCHIP-Program-Information/By-Topics/Data-and-Systems/Data-and-Systems.html. The request
for information also contains instructions for providing comments.
Comments will be most helpful if received by March 8, 2013.

